Prescott, J.,
delivered the opinion of the Court.
Charles Price, Jr., makes application for leave to appeal from the denial of a writ of habeas corpus by Judge Raine in the Circuit Court for Baltimore County.
The applicant was convicted of a charge of attempting to rob with a deadly weapon in the Criminal Court of Baltimore, and sentenced, on April 10, 1956, to twenty years’ imprisonment in the Maryland Penitentiary.
All of his contentions relate to an alleged insufficiency of the evidence to establish his guilt, which we have repeatedly held is not available to support an application for a writ of habeas corpus. Whitley v. Warden, 209 Md. 629, 631, 120 A. 2d 200.

Application denied, with costs.